Upon consideration of the petition filed on the 19th day of November 2003 by Defendant (N.C. Self-Insurance Guaranty Association) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of June 2004."
Upon consideration of the petition filed by Defendant (N.C. Self-Insurance Guaranty Association) on the 28th day of May 2004 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of June 2004."